DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on March 10, 2022 is acknowledged.  Claims 1, 5-6, 9, and 11-13 are amended.  Thus, Claims 1-16 are pending and are further examined on the merits in the U.S. National stage application. 

Specification
The amendments to the specification are acceptable (see marked-up specification filed with Applicants’ reply filed on March 10, 2022).  

Claim Objections
The following claims are objected to because of the following informalities:  
		“the lubricant” (Claim 12, line 3 and Claim 15) should be ‘the separated lubricant’.
	Appropriate correction is required.



Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 12 and claims dependent thereon
	
	The phrase “wherein a sensor is provided in the first compressor and/or the second compressor” (Claim 12, lines 2 and 3) contains the subphrase “and/or” which implies that a single sensor can be present in both the first compressor AND the second compressor.  This kind of sensor arrangement, however, is not supported by the specification (¶ 0075 describes that one sensor is provided in compressor 200 and second sensor is provided in compressor 100). Thus, a single sensor can be provided either in the first compressor OR provided in the second compressor but not in both based on this description in the specification.  Hence, it is unclear how the single sensor is potentially disposed in both compressors simultaneously.  Claim 13 recites a similar phrase as Claim 12 above and so is also rejected similarly to Claim 12 described above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0241926 (Fraser; published on August 28, 2014) (FRASER).  
In reference to Claim 1, FRASER discloses:
		An intake pipe for a compressor system (Figs. 1-13), comprising: 
			a lubricant separator (oil separator 206, ¶ 0061, line 14, Fig. 7) configured to separate lubricant from fluid to be compressed which is flowing through the intake pipe (common supply line 204 + inlet supply line 208 + oil drain 207 + inlet supply lines 208(s), in combination, ¶s 0061 and 0062); and 
			a first lubricant supply pipe (207) attached to the lubricant separator (206) and configured to supply the separated lubricant inside the lubricant separator (206) to a first compressor (compressor #2 which is middle compressor 202 of Fig. 7) in the compressor system (Figs. 1-13). 


Claims 1-2, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0231035 (Lee et al.; published on August 11, 2016) (LEE).  
In reference to Claim 1, LEE discloses:
		An intake pipe for a compressor system (Figs. 1-11, especially Fig. 5), comprising: 
			a lubricant separator (first oil separator 120, ¶ 0072, line 4, Fig. 5) configured to separate lubricant from fluid to be compressed which is flowing through the intake pipe (fluid output from first compressor 110 flows in input to 120 and is routed back to the input of the compressors 110, 112 to be compressed by the compressors 110, 112 via flow diverter 130 and gas/liquid separator 160 and introduction channel 160b, ¶ 0047, lines 1-6, Fig. 5); and 
			a first lubricant supply pipe (first recovery flow channel 116 that also includes oil injection line 122b, ¶ 0072, lines 3 and 4 and ¶ 0073, line 1 and ¶ 0073, line 1, Fig. 5) attached to the lubricant separator (120) and configured to supply the separated lubricant inside the lubricant separator (lubricant collected within 120) to a first compressor (separated lubricant supplied to first compressor 110 where this input is shown at the left side of 110 in Fig. 5, ¶ 0072, fourth to last line) in the compressor system (¶ 0072, Fig. 5).
	In reference to Claim 2, LEE further discloses that the intake pipe further comprises a first intake branch pipe (branch pipe A, Examiner’s ANNOTATED Fig. 5 of LEE) and a second intake branch pipe (branch pipe B, Examiner’s ANNOTATED Fig. 5 of LEE), wherein the first intake branch pipe (branch pipe A) and the second intake branch pipe (branch pipe B) are configured to introduce the fluid to be compressed which flows into the lubricant separator (120) to the first compressor (110) and the second compressor (second compressor 112, ¶ 0028, last two lines) in the compressor system (Fig. 5), respectively (Fig. 5, branch pipe A and branch pipe B each extend from, or branch from the main pipe C of introduction channel 160b, Examiner’s ANNOTATED Fig. 5 of LEE).

    PNG
    media_image1.png
    539
    582
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 5 of LEE

	In reference to Claim 9, LEE also discloses that the intake pipe further comprises a valve (oil injection valve 122a, Figs. 5 and 10) and provided on the first lubricant supply pipe (116 + 122b, ¶ 0083, line 17) to supply the lubricant to the first compressor (110). 
	

	In reference to Claim 11, LEE discloses:  
		A compressor system (Figs. 1-11, especially Fig. 5), comprising: 
			a first compressor (first compressor 110, ¶ 0026, line 1), which comprises a first housing (390, ¶ 0097, Fig. 6), and a first inlet (at right side of 110 as shown in Fig. 5) and a first outlet (outlet of first compressor 110, ¶ 0028, lines 1-3) provided in the first housing (Figs. 5 and 6); 
			a second compressor (second compressor 112, ¶ 0026, line 2), which comprises a second housing (another housing like 390 of Fig. 6, ¶ 0097), and a second inlet (at right side of 112 as shown in Fig. 5) and a second outlet (in connection with oil separator 122) provided in the second housing (Figs. 5 and 6); and
			a first lubricant supply pipe (first recovery flow channel 116 that also includes oil injection line 122b, ¶ 0072, lines 3 and 4 and ¶ 0073, line 1 and ¶ 0073, line 1, Fig. 5) attached to the lubricant separator (120) and configured to supply the separated lubricant inside the lubricant separator (lubricant collected within 120) to a first compressor (to first compressor 110 where this lubricant input is shown at the left side of 110 in Fig. 5, ¶ 0072, fourth to last line) in the compressor system (¶ 0072, Fig. 5).

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2006/0196221 (Westermeyer; published on September 7, 2006) (WESTERMEYER).  
In reference to Claim 1, WESTERMEYER discloses:
		An intake pipe for a compressor system (Figs. 1-13), comprising: 
			a lubricant separator (OIL SEPARATOR 516, ¶ 0035, lines 12 and 13, Fig. 11) configured to separate lubricant from fluid to be compressed which is flowing through the intake pipe (includes OIL SEPARATOR 516, oil return conduit 519, and high side conduits 521(s)); and 
			a first lubricant supply pipe (the pipe at the end of the arrowhead of reference numeral 519 in Fig. 11) attached to the lubricant separator (516) and configured to supply the separated lubricant inside the lubricant separator (519) to a first compressor (right COMPRESSOR 512, ¶ 0035, line 3) or the second compressor (left COMPRESSOR 512, ¶ 0035, line 3) in the compressor system (Fig. 11). 
	In reference to Claim 2, WESTERMEYER further discloses a first intake branch pipe (left 521 at the top of 516 that exits 516, Fig. 11) and a second intake branch pipe (right 521 at the top of 516 that exits 516), wherein the first intake branch pipe and the second intake branch pipe are configured to introduce the fluid to be compressed which flows into the lubricant separator (via 517) to the first compressor (right 512 via 527 within the system 510) and the second compressor (left 512 via 527 within the system 510) in the compressor system (510, Fig. 11), respectively.
	In reference to Claim 3, WESTERMEYER also discloses a first intake branch pipe and a second intake branch pipe have portions that extend into the interior of the lubricant separator (see the 522(s) as shown in Fig. 12).
	In reference to Claim 4, WESTERMEYER further discloses that the lubricant separator (516, Fig. 11) comprises a top opening (at 518 which is at the top of the OIL SEPARTATOR), a side wall (where 522 are disposed…this wall is at the side relative to the wall where 518 is disposed) and a bottom wall (at the lower portion of the OIL SEPARATOR in Fig. 11), and wherein the top opening (at 518) is adapted to allow the fluid to be compressed to enter the lubricant separator (516), the side wall is provided with a first side wall outlet (left 522) through which the first intake branch pipe extends and a second side wall outlet (right 522) through which the second intake branch pipe extends, and the bottom wall with a bottom wall opening (at 520) communicating with one end of the first lubricant supply pipe (519). 
	In reference to Claim 6, WESTERMEYER also discloses that another end of the first lubricant supply pipe (519, Fig. 11) is fixedly attached to a first housing of the first compressor (right COMPRESSOR 512).
	In reference to Claim 7, WESTERMEYER further teaches a partition plate (domed baffle member 547, last four lines of ¶ 0038) is provided between the first and second side wall outlets and the bottom wall (see Fig. 12), and the partition plate (547) is provided with an orifice (oil by-pass passage 551, ¶ 0038, last two lines) allowing lubricant to flow therethrough.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WESTERMEYER in view of US6574986 (Morimoto et al.; issued on June 10, 2003) (MORIMOTO).
	In reference to Claim 5, WESTERMEYER teaches a first lubricant supply pipe, a first intake branch pipe, and a second intake branch pipe. WESTERMEYER does not explicitly teach that the another end of the first lubricant supply pipe is fixedly attached to the first intake branch pipe.  MORIMOTO teaches an oil separator (title, Abstract, Figs. 1-17) that includes the other end of the first lubricant supply pipe (oil return circuit 9, col. 6, line 22, Fig. 1) selectively communicates with the first intake branch pipe (the input into compressor 2 via accumulator 6 from oil return circuit 9).
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize the other end of the first lubricant supply pipe selectively communicates with the first intake branch pipe as taught by MORIMOTO and incorporate such a feature in to WESTERMEYER’s scroll compressor for the benefit of providing improved stability of operation for the oil separator as expressly described by MORIMOTO (col. 6, lines 44-51).
	In regard to Claim 8, WESTERMEYER teaches a liquid separator along with the first and second side wall outlets as described above with a concave structure, however, WESTERMEYER does not teach a shape of the liquid separator that includes an upper truncated conical structure. MORIMOTO teaches an oil separator (title, Abstract, Figs. 1-13) that includes the side wall comprising an upper truncated conical structure (see the shape of 3 in Fig. 1 and 50 in Figs. 2 and 3, col. 6, line 64) tapering toward the top opening and arranged between the first and second side wall outlets and the top opening.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an upper truncated conical structure tapering toward the top opening and arranged between the first and second side wall outlets and the top opening as taught by MORIMOTO and incorporate such a feature to replace the corresponding structure in WESTERMEYER’s liquid separator for the benefit of providing closing off the oil separator that still allows for an improved oil separation efficiency of the oil separator as expressly described by MORIMOTO (col. 7, lines 18-43).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WESTERMEYER in view of LEE.  
	In reference to Claim 10, WESTERMEYER teaches a second lubricant supply pipe (the dotted line piping crossed over the solid line 527 in Fig. 11), wherein the first lubricant supply pipe (dotted line section at arrowhead of 519 in Fig. 11) is configured to supply the separated lubricant to the first compressor (right 512), and the second lubricant supply pipe is configured to supply the separated lubricant to the second compressor (left 512).  WESTERMEYER does not teach a valve of the first lubricant supply pipe.  LEE teaches a scroll compressor system (title, Abstract, Figs. 1-11) having an intake pipe (includes 116 and 122b, Fig. 5) that includes a valve (122a) to meter the flow of lubricant oil.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a valve in a lubricant supply pipe to meter the flow of lubricant and incorporate such a valve into WESTERMEYER’s compressor system for the benefit of providing improved control over an amount of oil flowing into the compressors during operation of the system (¶ 0083, last four lines of WESTERMEYER).    

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of US2017/0284706 (Ozu et al.; published on October 5, 2017) (OZU).  
	In reference to Claims 12 and 13, LEE does not teach a sensor provided in the first compressor.  OZU teaches a device (¶s 0002 and 0003) that includes a sensor provided in the first compressor to obtain sensing information as to whether separated lubricant is insufficient in the first compressor (¶ 0003, Claim 12) and this sensor is a liquid level sensor (e.g., oil level sensor, ¶ 0003, line 7, Claim 13).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a sensor provided in the first compressor to obtain sensing information as to whether separated lubricant is insufficient in the first compressor (Claim 12) where the sensor is an oil level sensor (Claim 13) as taught by OZU and incorporate this feature into LEE’s scroll compressor for the benefit to ensure an appropriate amount of lubricating oil is provided to the compressor as expressly described by OZU (¶ 0003, lines 6-8). 
	In reference to Claim 14, LEE teaches a control component (controller 200, Fig. 10), and control operation of a valve (159a) of the intake pipe to supply lubricant to the first compressor (110).  LEE does not teach about operative control is associated with whether the supplied lubricant is insufficient in the first compressor.  OZU teaches a device (¶s 0002 and 0003) that includes a sensor provided in the first compressor to obtain sensing information as to whether separated lubricant is insufficient in the first compressor (¶ 0003) and this sensor is a liquid level sensor (e.g., oil level sensor, ¶ 0003).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the operational control of the valve via a control component as taught by LEE and further incorporate the control to be based on supplied lubricant is insufficient in the first compressor or the second compressor and further enhance this kind of control in LEE’s system for the benefit of have having improved management/control that ensures an appropriate amount of lubricating oil is provided to the compressor as expressly described by OZU (¶ 0003, lines 6-8). 
	In reference to Claim 16, LEE does not explicitly call out the that first compressor/second compressor comprise a variable capacity compressor or a variable frequency compressor.  OZU teaches a device (Abstract, Figs. 1-9) that includes compressors that are a variable capacity compressor or a variable frequency compressor (¶s 0014 and 0015).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize compressor(s) that are a variable capacity compressor or a variable frequency compressor as taught by OZU and utilize these kinds of compressors in LEE’s compressor system for the benefit of employing the intake pipe in connection with other alterative commercially kinds of compressors that are still effective to compress a fluid (¶ 0001 of OZU).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of US2014/0044581 (Mao et al.; published on February 13, 2014) (MAO).  
	In reference to Claim 15, LEE also teaches that the compressor system comprises a control component (controller 200, ¶ 0065, third to last line, Fig. 10 of LEE), and control operation of a valve (122a, Fig. 10) of the intake pipe to supply lubricant to the first/second compressor (110, 112).  LEE does not explicitly teach that the control component is configured to determine whether the lubricant is insufficient in the first compressor based on a rotational speed of a drive shaft of the first compressor.  MAO teaches a rotary compressor (title Abstract, Figs. 1-13B) that includes a control component (including oil level sensor 120, Fig. 2) is configured to determine whether the lubricant is insufficient in the first compressor in the first compressor based on a rotational speed of a drive shaft of the first compressor (Abstract, ¶ 0080).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a control component being configured to determine whether the lubricant is insufficient in the first compressor based on a rotational speed of a drive shaft of the first compressor and further incorporate this additional feature in to LEE’s scroll compressor/air conditioner for the benefit of having improved control for lubrication management of the compressors in the air conditioner and also for providing an adequate supply of oil to the scroll compressor in the air conditioner when in operation as explicitly described by MAO (¶ 0004; MAO recognizes the importance of having the proper amount of lubricating oil in a twin or multi-compressor system and rotation of the shaft is one way to know if the scroll compressor is ON or OFF so that the a proper amount of lubrication is correspondingly supplied).

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on March 10, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to a drawings, and
 			(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants’ arguments pertaining to LEE not teach amended limitation a first lubricant supply pipe attached to the lubricant separator and configured to supply the separated lubricant inside the lubricant separator to the first compressor have been fully considered and are persuasive.  Thus, the former rejection of independent Claim 1 based on LEE under 35 U.S.C. 103 has been withdrawn.   
	Upon further consideration a different interpretation of LEE (US2016/0231035)  has been applied to reject amended independent Claim 1 and this new rejection is described above.  Additionally, the limitations of Claim 1 also read on FRASER (US2014/0241926) and/or WESTERMEYER (US2006/0196221) under 35 U.S.C. 102 and these new rejections are also described above.  
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2002/0023459 shows elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday May 2, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746